Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered August 9, 2007, convicting him of rape in the first degree (two counts), attempted rape in the first degree, criminal sexual assault in the first degree (two counts), and robbery in the first degree, upon a jury verdict, and imposing sentence.
Órdered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not err in refusing to give an intoxication charge to the jury (see Penal Law § 15.25). Viewing the intoxication evidence in the light most favorable to the defendant (see People v Gaines, 83 NY2d 925, 927 [1994]), we find that it was insufficient to allow a reasonable person to entertain a doubt as to the element of *941intent (id.; see People v Sirico, 66 AD3d 1047 [2009]; People v Garcia, 271 AD2d 695 [2000]; People v Hernandez, 161 AD2d 664 [1990]; People v Rodriguez, 155 AD2d 627 [1989], affd 76 NY2d 918 [1990]). Dillon, J.P., Miller, Dickerson and Chambers, JJ., concur.